Citation Nr: 0822447	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-21 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for chronic idiopathic 
thrombocytopenic purpura (ITP), currently evaluated as 70 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1995 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2005.  A statement of the case was issued in May 2006, 
and a substantive appeal was received in July 2006.

Additional evidence was received from the veteran in February 
2008 with a written waiver of preliminary RO review from her 
representative in February 2008.  

In a September 2002 rating decision, the RO granted service 
connection for chronic idiopathic thrombocytopenic purpura 
and assigned a 30 percent disability rating, effective August 
2001.  The veteran filed a claim for an increased rating that 
was received in January 2005 and the RO denied the claim in 
April 2005.  By rating decision in May 2006, a Decision 
Review Officer (DRO) granted a 70 percent rating from April 
2004, a 30 percent rating from February 2005, and a 70 
percent rating from July 2005.  By rating decision in 
February 2007, the RO granted a 70 percent rating from April 
2004.  Although an increased rating has been granted, the 
issue remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  

Certain statements from the veteran suggest that she may be 
implicitly claiming a total rating based on individual 
unemployability due to service-connected disability.  This 
matter is referred to the RO for clarification and any 
necessary action. 


FINDING OF FACT

The veteran's service-connected chronic idiopathic 
thrombocytopenic purpura is not  manifested by platelet count 
of less than 20,000, with active bleeding, requiring 
treatment with medication and transfusions.    




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 70 percent for the veteran's service-connected 
chronic idiopathic thrombocytopenic purpura have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.117 and Code 7705 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006, 
subsequent to the April 2005 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.    
  
While the March 2006 notice was not provided prior to the 
April 2005 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in May 2006 and February 
2007 rating decisions, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
increased rating claim and of the appellant's and VA's 
respective duties for obtaining evidence.  With regard to the 
recent Vazquez judicial holding, there has clearly been no 
compliant notice since the Court just rendered the decision 
in January 2008.  However, review of the record leads the 
Board to conclude that the veteran effectively had actual 
knowledge of the essential elements discussed by the Court in 
Vazquez.  The March 2006 letter to the veteran advised her 
that in determining the rating, VA would look to the nature 
and symptoms of her disability, the severity and duration, 
and the impact on employment.  Moreover, the veteran was 
given a list of examples of the types of evidence which would 
be pertinent to her claim and advised to give such evidence 
to VA or tell VA about it.  By letters received in July 2006 
and February 2007, the veteran specifically cited to criteria 
for a 100 percent rating for chronic idiopathic 
thrombocytopenic purpura to support her claim for a higher 
rating.  In the letter received in July 2006, the veteran 
stated that her "ITP is an ongoing medical hardship that 
affects my daily life."  Further, in the letter received in 
February 2007, the veteran noted that chronic idiopathic 
thrombocytopenic purpura is a part of her life and that 
taking steroids made everyday tasks difficult.  In addition, 
her representative by letter received in February 2008 also 
cited to the applicable rating criteria for a 100 percent 
rating for chronic idiopathic thrombocytopenic purpura.  The 
Board also believes it significant that the veteran has been 
represented by a national service organization which is well-
versed in laws and regulations pertaining to veteran's claim.  
The Board believes the veteran, through the American Legion 
as her agent, can be viewed as having knowledge of the 
substance of the information discussed in Vazquez.  It is 
assumed that the representative, as the veteran's agent, 
included such information when providing guidance to the 
veteran regarding her claim.  As such, there has been no 
resulting prejudice to the veteran.

Duty to Assist

VA has obtained VA and private medical records, assisted the 
veteran in obtaining evidence, and afforded the veteran VA 
examination in February 2005.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran and her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of her service-connected chronic idiopathic 
thrombocytopenic purpura warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The veteran's service-connected chronic idiopathic 
thrombocytopenic purpura has been rated by the RO under the 
provisions of Diagnostic Code 7705.  Under this regulatory 
provision, a rating of 70 percent is warranted where there is 
platelet count between 20,000 and 70,000, not requiring 
treatment, without bleeding.  A maximum rating of 100 percent 
is warranted where there is platelet count of less than 
20,000, with active bleeding, requiring treatment with 
medications and transfusions.  38 C.F.R. § 4.118, Diagnostic 
Code 7705.  

VA treatment records show that the veteran's platelet count 
was 53,400 in April 2004; 61,400 in June 2004; 66,700 in 
October 2004; and 54,900 in December 2004. 

A private medical record shows that the veteran was seen by 
Karen J. Hunt, M.D. in January 2005, and her platelet count 
was 65,000.  

A VA treatment records shows that the veteran's platelet 
count was 78,300 in February 2005.

A claims file review was conducted in February 2005 since the 
veteran had cancelled her VA examination.  It was noted that 
over the past several years, records indicate that there have 
been several occasions when the veteran had been evaluated 
for mild increased bruising in her lower extremities.  It was 
further noted that at those times, her platelets ranged 
between 80,000 and 90,000, which was noted as the veteran's 
typical range.  The VA examiner stated that there was no 
indication of blood in the veteran's urine, stool, or any 
other bleeding disorders.  The assessment chronic idiopathic 
thrombocytopenic purpura with stable platelet counts and 
prior oncology workup with normal bone marrow biopsy.  It was 
further noted that other than some symptoms of minor 
bruising, the idiopathic thrombocytopenic purpura did not 
appear to be affecting the veteran's overall quality of life 
or life expectancy.  

An undated VA complete blood count report shows that platelet 
estimate for February 2005 to February 2006 was 41,000.

Additional VA treatment records show that the veteran's 
platelet count was 35,800 in January 2006.

The veteran was seen by Dr. Hunt in January 2006 on several 
occasions.  On the first occasion, it was noted that her 
platelet count was 65,000.  On the second occasion, it was 
noted that when the veteran was 29 weeks pregnant, her 
platelets had fallen from 40,000 to 37,000.  At the time, it 
was noted that when the veteran took a shower that morning 
and accidentally bit her lip, her lip oozed for the last hour 
or so without any improvement.  It was further noted that she 
had not had any other bleeding or any major bleeding.  At the 
time of the visit, her platelet count was 35,000.  Dr. Hunt 
gave the veteran a prescription for prednisone.

The veteran was seen on several occasions by Dr. Hunt in 
February 2006.  On the first occasion, her platelet count was 
42,000.  It was noted that the veteran had not started her 
medication.  On the next occasion, the veteran's platelet 
count was 36,000 and the impression was ITP; it was further 
noted that Dr. Hunt gave the veteran a low dose of prednisone 
and that she wanted the veteran to take her medication daily.  
On another occasion, the veteran's platelet count was 65,000 
and the impression was ITP with good platelet count on 10 mg 
of prednisone daily.

The veteran was also seen on several occasions by Dr. Hunt in 
March 2006.  On the first occasion, it was noted that prior 
to her visit, she saw a Dr. Swanson and her platelet count 
was 61,700 and that her only bleeding has been nosebleeds.  
The impression was ITP with stable platelet count on lower 
dose of prednisone.  On the second occasion, her platelet 
count was 62,000 and the impression was ITP with stable 
platelet count on 5 mg of prednisone.  On the third occasion, 
platelet count was 61,000, and the impression again was ITP 
with stable platelet count on 5 mg of prednisone.  On another 
occasion, the veteran's platelet count was still 61,000 and 
the impression was ITP with stable platelet count.  On the 
fifth occasion, platelet count was 65,000 and the impression 
was ITP with minimal increase of platelet count despite 
slight increase in prednisone dose.              

A VA treatment records show that the veteran's platelet count 
was 41,000 in March 2006, and 57,000 in April 2006.  

The veteran was seen by Dr. Hunt on several occasions in 
April 2006.  On the first occasion, the veteran's platelet 
count was 85,000 and the impression was ITP with improved 
platelet count.  On the second occasion, the veteran's 
platelet count was 154,000 and the impression was ITP with 
excellent platelet count on higher dose of prednisone.  

The veteran was later seen by Dr. Hunt in May 2006 on two 
occasions.  On the first occasion, the impression was ITP 
with 70,000 platelet count.  On the second occasion, the 
platelet count was 23,000 and the impression was ITP with 
slightly decreased platelet count compared to the last week.  
Dr. Hunt told the veteran that they needed to increase her 
prednisone.  

On the treatment record for her last May 2006 visit with Dr. 
Hunt, there was a written notation regarding a June 2006 
visit.  It was noted that the veteran's prednisone had 
increased since her platelet count was only 21,000.  The 
veteran was later seen again in June 2006, and it was noted 
that when her platelet count was 21,000 during the last 
visit, the veteran was having rectal bleeding.  On the second 
visit, the veteran's platelet count was 31,000; and the 
impression was ITP with improvement in platelet count on 
higher dose of prednisone, but less tolerance to steroids.  
In a letter written that same day, it was noted that the 
veteran's platelet counts remained severely low and that she 
has had bleeding due to ITP, which 
Dr. Hunt noted was fairly unusual for ITP patients.          
  
In another letter written in June 2006, Dr. Hunt stated that 
the veteran's platelet count had been in the 30,000 to 40,000 
range at baseline, which is roughly one-fifth of the normal 
platelet count.  It was noted that in the veteran's case, 
this represented a significant problems because the veteran's 
thrombocytopenia neither responded well to steroids nor 
tolerated steroids well.  Dr. Hunt continued that the degree 
of thrombocytopenia, in the context of the limitations of 
treatment for the veteran, was a severe problem.  She noted 
that the veteran was having lower gastrointestinal bleeding 
and was intolerant to prednisone.  As a result, she said, the 
veteran's therapy would be switched to intravenous gamma 
globulin, and splenectomy was being considered.  Emphasizing 
the difficulty and severity of managing the veteran's ITP, 
Dr. Hunt noted that these were modalities typically used for 
patients with refractory ITP.  She considered the veteran's 
degree of ITP to be in the moderately severe category and one 
that required frequent evaluation and management with ongoing 
specialty care.  In other words, she said, the veteran had 
what would be considered to be a significant disability.  In 
another letter written in the same day, Dr. Hunt stated that 
the veteran had severe ITP.  She noted that the veteran's 
platelet count remained severely low and that the veteran has 
had bleeding due to ITP (which Dr. Hunt noted was fairly 
unusual for ITP patients), which has required frequent 
doctors' visits, more medications, and enforced inactivity.     

Also, various private and VA laboratory results from April 
2004 to November 2007 show platelet counts ranging from 21 
Liters (L) to 154 L.

Overall, a maximum rating of 100 percent is not warranted.  
In a letter received in February 2007, the veteran stated 
that in April 2006, her platelet counts ranged from 19,000 to 
100,000 during and after the birth of her daughter.  However, 
the Board notes that the medical evidence of record does not 
show platelet counts of less than 20,000 in April 2006 or any 
period of time.  In that same letter, the veteran later 
stated that her platelet counts have not gone lower than 
20,000.  She wanted the fact that she had been taken 
prednisone to be considered; and she explained that without 
prednisone, her platelet counts would have fallen below 
20,000.  Also, in a letter received in July 2006 she 
mentioned transfusions, but the Board notes that there is no 
medical evidence of record showing transfusions.  Here, 
copies of April 2005 and April 2006 blood bank forms show 
that blood was drawn from the veteran, not that she was in 
receipt of a blood transfusion.      

The Board notes that staged ratings are not for application 
since the veteran's chronic idiopathic thrombocytopenic 
purpura is adequately contemplated by the existing 70 percent 
rating.

The Board acknowledges the veteran's statements received in 
July 2006 and August 2006 when she noted that she was 
scheduled for a splenectomy in September 2006 and that she 
believed that the surgery would compromise her immune system 
rendering her eligible for a disability rating of 100 
percent.  She explained that with a splenectomy, their was no 
guarantee that her platelet levels would be at normal range 
and that she was at a greater risk of infections and 
illnesses due to the compromise of her immune system.  The 
Board notes that although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis.  

Altogether in letters received in July 2006 and February 
2007, the veteran wanted the following to be considered in 
her claim: that her daughter has inherited ITP; medication 
has prevented the veteran's platelet counts from not going 
lower than 20,000; and every person is impacted differently 
by ITP and symptoms differ with each person.  The Board is 
unaware of any legal basis for allowing an increased rating 
for chronic idiopathic thrombocytopenic purpura on the 
aforementioned bases proffered by the veteran.

The veteran may always advance an increased rating claim if 
the severity of her disability should increase in the future.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


